Stephens, J.
This was a suit for an alleged balance due on an open account, to which the defendant pleaded payment; and from the evidence introduced of payments made by the defendant which were credited by the plaintiff, and of payments which were not credited, the inference was authorized that the account had been paid in full, and the verdict and judgment for the defendant, by the court acting as the trior of the facts, were authorized by the evidence and were not contrary to law.

Judgment affirmed.


Jenlcins, P. J-, and Bell, J., concur.

F. A. Cantrell, Wright & Covington, for plaintiff.
J. G. B. Erwin, for defendants.